DETAILED ACTION
This Final action is in response to an amendment filed 3/23/2021.  Currently claims 1-6, 8-11 and 13-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. in US 2014/0225830 (hereinafter Tamura) in view of Brandenburg et al. in US 5,231,386 (hereinafter Brandenburg).

Regarding claim 1, Tamura discloses an electronic apparatus (Tamura’s par. 1), comprising: 
a keyboard (Tamura’s Fig. 1 and par. 22) having a support plate (Tamura’s Figs. 4-5 and par. 30-31: substrate 170); 

a pointing stick (Tamura’s Figs. 2, 4 and par. 27: 200), located on said upper face side of said support plate (Tamura’s Figs. 2, 4: see above 170), is surrounded by said plurality of keytops (Tamura’s Figs. 2, 4); 
a bracket member (Tamura’s Figs. 2-4 and par. 28: cover 203) having a pair of attachment holes (Tamura’s Figs. 2-4 and par. 30: holes where the screws 221a/221b are mounted), located on a lower face side of said support plate (Tamura’s Figs. 2-4 and par. 28), supports said pointing stick (Tamura’s Figs. 2-4 and par. 28), wherein said bracket member includes an engagement part (Tamura’s Figs. 3, 4B: see flanges of cover 203 where holes are) for engaging with an engaged part (Tamura’s Figs. 4 and par. 32: 173) formed in said support plate (Tamura’s Figs. 4: see 170);
a pair of screws (Tamura’s Fig. 4B and par. 30: 221a/221b) secures said bracket member to said support plate (Tamura’s Fig. 4B and par. 30).
Tamura fails to disclose the pair of screws each located in a space between said plurality of keytops without encroaching on a footprint of any of said keytops. However, in the same field of endeavor of pointing sticks in keyboards, Brandenburg discloses a pointing stick (Brandenburg’s Fig. 12: actuator 120) attached to the keyboard support plate (Brandenburg’s Fig. 1 and col. 1 lines 46-51: base plate 30) by a pair of screws (Brandenburg’s Figs. 1-2, 12 and col. 5 lines 1-9, col. 11 lines 46-49: fasteners/screws 38) each located in a space between said plurality of keytops (Brandenburg’s Fig. 12 and col. 11 lines 46-49: see fastener attachment holes 124 between the surrounding keytops) without encroaching on a footprint in any of said keytops (as shown in Brandenburg’s Fig. 12).  Therefore, it would have been obvious to one of ordinary skill in the art, to place Tamura’s screws in a space between said plurality of keytops without encroaching on a footprint of any of said keytops (as taught by Brandenburg) in order to obtain the predictable result of placing the screws in a location that can attach the pointing stick 
a pair of screws (Tamura’s Fig. 4B and par. 30: 221a/221b equivalent to Brandenburg’s Figs. 1-2, 12: 38 in holes 124), each located in a space between said plurality of keytops (Brandenburg’s Fig. 12 and col. 11 lines 46-49: see fastener attachment holes 124 between the surrounding keytops) without encroaching on a footprint of any of said keytops (as shown in Brandenburg’s Fig. 12), secures said bracket member to said support plate (Tamura’s Fig. 4B and par. 30). 

Regarding claim 4, Tamura in view of Brandenburg disclose further comprising a frame (Tamura’s Fig. 2A, 5 and par. 26, 40: panel 190) for partitioning off said respective keytops (Tamura’s Fig. 2A, 5 and par. 26, 40) by being arranged so as to fill the space between said respective keytops (Tamura’s Fig. 2A, 5 and par. 26, 40) and to be installed in such a manner that a lower face of said frame abuts on said upper face of said support plate (Tamura’s Fig. 5B: see lower side of 190 on top of 171a which is part of 170). 

Allowable Subject Matter
Claims 6, 8-11 and 13-14 are allowed. Claims 2, 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 6, Applicant arguments presented on the Remarks filed 3/23/2021 pg. 7 are persuasive. Dependent claims 8-11 and 13-14 are allowable for at least the same reason.
With respect to claim 2, the prior art fails to disclose all limitations of claim 1 in addition to “wherein said pair of attachment holes is located more forward than said engagement part”. Tamura discloses the attachment holes in the engagement part and thus fail to disclose the limitations of claim 2.
claim 3, the prior art fails to disclose all limitations of claim 1 in addition to “wherein said bracket member includes a stress dispersion structure part for dispersing stress being applied to said engagement part during operations of said pointing stick by reducing the strength of a position located closer to said engagement part than to said pair of attachment holes”.  Use of holes for reducing stress is known (see at least Lin in US 2018/0210513 Fig. 19 and par. 110 and Lee et al. in US 2020/0004296 Fig. 5 and par. 145) but the prior art fails to disclose these features in the context of a mounting plate for a pointing stick to a keyboard as it would be necessary for claim 3.
With respect to claim 5, the prior art fails to disclose all limitations of claims 1+4 in addition to “wherein said frame includes a run-off part formed by denting part of said lower face of said frame towards said upper face side at a location where said frame and said tip of said screw overlap each other”. Upon combination of Tamura and Brandenburg, the screws are located under the pointing stick (Brandenburg’s Figs. 1, 2 and 12) and therefore there is no reason for the frame [which fills the spaces between said respective keytops in claim 4] to include a denting part.

Response to Arguments
Applicant's arguments filed 3/23/2021 with respect to claim 1 have been fully considered but they are not persuasive. On the Remarks pg. 6 Applicant argues that the added limitations to claim 1 are not disclosed by Tamura or Ito. Please see above rejection using new reference to Brandenburg disclosing the added limitation of the screws in a space between the keytops and not encroaching on a footprint of said keytops. Please also see Tamura’s Figs. 3-4: cover 203 flanges (engagement part) which includes attachment holes as shown.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LILIANA CERULLO/Primary Examiner, Art Unit 2621